              Case 1:19-cv-01000-DLB Document 23 Filed 07/20/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
         CHAMBERS OF                                                             101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                          (410) 962-7810
                                                                                      Fax: (410) 962-2577
                                                                               MDD_DLBChambers@mdd.uscourts.gov




                                                     July 20, 2020

    LETTER TO COUNSEL

           RE:      Alison S. v. Saul
                    Civil No. DLB-19-1000

    Dear Counsel:

              On April 3, 2019, Plaintiff Alison S. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
    ECF No. 1. I have considered the parties’ cross-motions for summary judgment, and Plaintiff’s
    response. ECF Nos. 17 (“Pl.’s Mot.”), 21 (“Def.’s Mot.”), 22 (“Pl.’s Resp.”). I find that no hearing
    is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA
    if it is supported by substantial evidence and if the SSA employed proper legal standards. See 42
    U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that
    standard, I will deny both motions, reverse the Commissioner’s decision in part, and remand the
    case to the Commissioner for further consideration. This letter explains my rationale.

            Plaintiff filed her claim for benefits on July 24, 2015, alleging a disability onset date of
    January 1, 2012. Administrative Transcript (“Tr.”) 173. Her claim was denied initially and on
    reconsideration. Tr. 97-100, 102-10. A hearing was held on September 13, 2017, before an
    Administrative Law Judge (“ALJ”). Tr. 23-54. Following the hearing, the ALJ determined that
    Plaintiff was not disabled within the meaning of the Social Security Act during the relevant time
    frame. Tr. 82-90. The Appeals Council denied Plaintiff’s request for review, Tr. 1-7, so the ALJ’s
    decision constitutes the final, reviewable decision of the SSA.

            The ALJ found that Plaintiff suffered from the severe impairments of “history of
    ventricular septal defect and subsequent repair with later palpitations tachycardia leading to
    ablation and defibrillator implantation.” Tr. 84. Despite these impairments, the ALJ determined
    that Plaintiff retained the residual functional capacity (“RFC”) to:

           perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant can
           engage in lifting and carrying 10 pounds occasionally and less than 10 pounds
           frequently; standing and walking for 2 hours in an 8 hour day; and sitting for 6
           hours in an 8 hour day. She can perform work that frequently requires balancing,
           kneeling, crouching, and crawling, and occasional stooping and climbing (except
           never requires the use of ladders, ropes, and scaffolds). She can perform jobs that
          Case 1:19-cv-01000-DLB Document 23 Filed 07/20/20 Page 2 of 4
Alison S. v. Saul
Civil No. 19-1000-DLB
July 20, 2020
Page 2

       allow frequent exposure to irritants such as fumes, odors, dust, gases, and poorly
       ventilated areas. She needs to avoid all hazards.

Tr. 86. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could perform her past relevant work as a receptionist, and in the alternative, could
perform other jobs existing in significant numbers in the national economy. Tr. 89-90. Therefore,
the ALJ concluded that Plaintiff was not disabled. Tr. 90.

        Plaintiff raises one argument on appeal: that the ALJ’s failure to evaluate her mental
impairments is error and that remand is warranted. Pl,’s Mot. 9-14. I agree. In remanding for
further explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff
is not entitled to benefits is correct.

        Plaintiff argues that she alleged disability in part due to depression and anxiety and that the
ALJ, therefore, should have performed the special technique under 20 C.F.R. § 404.1520a. “The
special-technique regulation affects how an ALJ evaluates and documents his process at steps 1
through 4 if the claimant alleges a mental impairment.” Patterson v. Comm’r, Soc. Sec. Admin.,
846 F.3d 656, 659 (4th Cir. 2017) (citing 20 C.F.R. § 404.1520a). The first step under the special
technique is evaluating whether the claimant has a medically determinable mental impairment. 20
C.F.R. § 404.1520a(b); see also 20 C.F.R. § 404.1520a(a)(1) (explaining that the technique helps
the SSA “[i]dentify the need for additional evidence to determine impairment severity”). The ALJ
is then required to assign a rating to four broad functional areas – understand, remember, or apply
information; interact with others; concentrate, persist, or maintain pace; and adapt or manage
oneself – based on the extent to which the claimant’s impairment “interferes with [her] ability to
function independently, appropriately, effectively, and on a sustained basis.” 20 C.F.R. §
404.1520a(b)-(c). “The regulation specifically provides that the ALJ must document all of the
special technique’s steps.” Patterson, 846 F.3d at 659 (citing 20 C.F.R. § 404.1520a(e)(4))
(emphasis in original).

        Here, at step two, the ALJ focused exclusively on Plaintiff’s allegations of physical
impairments when determining whether she had medically determinable impairments and whether
those impairments were severe. See Tr. 84-85. The ALJ was on notice that Plaintiff alleged mental
impairments, Pl.’s Mot. 9-10; see Tr. 70-72, 102, 107, but he did not evaluate her alleged mental
impairments using the special technique. In the RFC assessment, the ALJ noted Plaintiff’s reports
of “poor concentration,” “poor memory,” ability to “pay attention for 5-20+ minutes,” and
“difficulty sleeping,” but did not acknowledge her allegations of depression and anxiety. Tr. 87.

        The Commissioner does not dispute that Plaintiff alleged mental impairments. Rather, he
argues that Plaintiff has not identified evidence in the record that supports a finding that she had a
severe mental impairment or that shows a diagnosis of a mental impairment. Def.’s Mot. 5-7. The
Commissioner further asserts that “the ALJ did not find, and the evidence did not support a finding,
that Plaintiff suffered from a medically determinable mental impairment.” Id. at 7-8. These
arguments miss the point.
          Case 1:19-cv-01000-DLB Document 23 Filed 07/20/20 Page 3 of 4
Alison S. v. Saul
Civil No. 19-1000-DLB
July 20, 2020
Page 3

        Plaintiff’s argument is that “the ALJ was on notice of [her] alleged mental impairments”
and should have evaluated them with the special technique but failed to do so entirely. Pl.’s Mot.
13 (citing Kawani L. v. Comm’r. Soc. Sec., Civil No. BPG-18-2420, at *7-8 (D. Md. Nov. 6,
2019)). This failure constitutes reversible legal error. Under the special technique regulations, the
ALJ is required to document his consideration of a claimant’s mental impairments throughout the
decision, whether severe or nonsevere. See Patterson, 846 F.3d at 659; see also 20 C.F.R. §
404.1545(a)(2) (When determining RFC, an ALJ “will consider all of [a claimant’s] medically
determinable impairments of which [the ALJ is] aware, including [the claimant’s] medically
determinable impairments that are not ‘severe[.]’”). The ALJ did not do that here.

       The Commissioner’s argument that the ALJ was not required to perform the special
technique because he found that Plaintiff’s depression and anxiety were not medically
determinable impairments, Def.’s Mot. 7-8, fails because the ALJ did not document any such
finding or evaluation of Plaintiff’s mental impairments. The Commissioner also points to the State
agency consultants’ opinions that Plaintiff did not have a severe medically determinable mental
impairment. Id. at 6 (citing Tr. 58-59, 70-71). That may be an accurate report of certain record
evidence, but the ALJ did not discuss or assign weight to those opinions. See Tr. 88 (discussing
the opinions of the “State agency physical consultant[s]”). The Court, therefore, is unable to
review any consideration of the opinions or assignment of weight.

        Plaintiff points out that the record contains several treatment records noting “depression,”
“anger,” “nervousness,” and “anxiety.”1 Pl.’s Mot. 10; see, e.g., Tr. 413, 416, 418, 429, 440, 614.
The Commissioner argues that these treatment records are from a short period of time and do not
contain any diagnoses. Def.’s Mot. 7. Again, the ALJ offered no explanation for disregarding
Plaintiff’s mental impairments and the Court cannot substitute its own analysis on review.
Moreover, a diagnosis is not required to establish a medically determinable impairment under the
regulations. See 20 C.F.R. § 404.1521 (“We will not use . . . a diagnosis . . . to establish the
existence of an impairment(s).”). The regulations require “objective medical evidence from an
acceptable medical source.” Id.

        Finally, the Commissioner argues that the ALJ’s notations of mental symptoms in the RFC
discussion show that he adequately considered Plaintiff’s allegations of mental impairments.
Def.’s Mot. 5 (“the ALJ specifically noted Plaintiff’s allegations of depression and anxiety”). On
the contrary, the ALJ did not acknowledge Plaintiff’s allegations of depression and anxiety
anywhere in the decision. Although the ALJ noted Plaintiff’s allegations of poor concentration
and memory, he did not make any findings related to those symptoms.

      For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 17, is DENIED,
and Defendant’s Motion for Summary Judgment, ECF No. 21, is DENIED. Pursuant to sentence



1
 After the ALJ issued his decision, Plaintiff’s treating physician, Dr. Steven Geller, submitted a medical
opinion that noted Plaintiff’s physical impairments resulted in depression and impaired concentration. Tr.
18.
          Case 1:19-cv-01000-DLB Document 23 Filed 07/20/20 Page 4 of 4
Alison S. v. Saul
Civil No. 19-1000-DLB
July 20, 2020
Page 4

four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate
analysis. The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                            /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
